Cite as 2014 Ark. App. 9

                 ARKANSAS COURT OF APPEALS
                                         DIVISION I
                                        No. CV-13-621


JACKIE FULLER                                      Opinion Delivered   January 8, 2014
                                APPELLANT
                                                   APPEAL FROM THE SEBASTIAN
V.                                                 COUNTY CIRCUIT COURT,
                                                   FORT SMITH DISTRICT
                                                   [NO. JV-2004-483]
ARKANSAS DEPARTMENT OF
HUMAN SERVICES AND MINOR                           HONORABLE MARK HEWETT,
CHILDREN                                           JUDGE

                                 APPELLEES         AFFIRMED; MOTION TO
                                                   WITHDRAW GRANTED



                           PHILLIP T. WHITEAKER, Judge


       Appellant Jackie Fuller appeals the Sebastian County Circuit Court order terminating

her parental rights to her three children, D.S., L.W., and B.M.1 Her attorney filed a motion

to be relieved from representation and a no-merit brief pursuant to Linker-Flores v. Arkansas

Department of Human Services, 359 Ark. 131, 194 S.W.3d 739 (2004), and Rule 6-9(i) of the

Rules of the Arkansas Supreme Court and Court of Appeals, asserting that there are no issues

of arguable merit to support the appeal. Fuller was sent a copy of her counsel’s motion and

brief, along with a letter informing her of her right to file pro se points for reversal. She has




       1
        The court also terminated the parental rights of the children’s father, Timothy Martin,
but he is not a party to this appeal.
                                     Cite as 2014 Ark. App. 9

filed pro se points for the court’s consideration. We affirm and grant counsel’s motion to be

relieved.

         The Arkansas Department of Human Services (DHS) filed a petition for emergency

custody of Fuller’s children after Fuller was arrested and charged with possession of

methamphetamine with intent to deliver, possession of marijuana, endangering the welfare

of a minor, and several traffic offenses. The court subsequently adjudicated the children

dependent-neglected. The adjudication order noted that, in addition to Fuller’s criminal

history, she had a history of drug abuse and had pending felony charges with the possibility

of a substantial term of incarceration.

         DHS filed a petition for termination of parental rights. As statutory grounds for

termination, DHS alleged that Fuller had been sentenced in a criminal proceeding for a

period of time that would constitute a substantial period of the children’s lives. Ark. Code

Ann. § 9-27-341(b)(3)(B)(viii) (Repl. 2009). DHS also alleged that Fuller had subjected the

children to aggravated circumstances in that there was little likelihood that services to the

family       would   result   in   successful   reunification.   Ark.   Code   Ann.   §   9-27-

341(b)(3)(B)(ix)(a)(3)(B)(i) (Repl. 2009).2

         The circuit court terminated Fuller’s parental rights, finding that she had been

convicted of drug-related charges and sentenced to two ten-year terms of incarceration. The

court found that this satisfied the grounds for termination in § 9-27-341(b)(3)(B)(viii). In


         2
        DHS also alleged two other grounds for termination, but the circuit court did not base
its termination order on either of these two statutory grounds. We therefore find it
unnecessary to discuss them.

                                                  2
                                   Cite as 2014 Ark. App. 9

addition, the court found that it was in the best interest of the children to terminate Fuller’s

parental rights, specifically finding that it had considered the adoptability of the children and

the risk of harm to them if there were to be continued contact with the parent.

       Fuller submitted a letter to this court in which she argues that she should not have her

parental rights terminated. The only matter raised in her pro se points that could arguably be

considered an appealable issue is her contention that she received ineffective assistance of

counsel from both her trial attorney and her appellate attorney. These claims of ineffective

assistance of counsel were never raised before the trial court. Arkansas appellate courts will

not consider a claim of ineffective assistance of counsel as a point on appeal unless it was first

raised in the trial court. Jones v. Ark. Dep’t of Human Servs., 361 Ark. 164, 205 S.W.3d 778

(2005); Weaver v. Ark. Dep’t of Human Servs., 2011 Ark. App. 680. Accordingly, Fuller’s pro

se points are without merit.

       Counsel’s no-merit brief, accompanied by a motion to withdraw, includes a discussion

of the sufficiency of the evidence to support the termination order, as well as the other

adverse rulings in this case. Based on our examination of the record and the briefs, we find

that counsel has complied with the requirements established by the Arkansas Supreme Court

for no-merit appeals in termination cases, and we hold that an appeal would be wholly

without merit. Consequently, we grant counsel’s motion to withdraw and affirm the order

terminating Fuller’s parental rights.

       Affirmed; motion to withdraw granted.
       GLADWIN , C.J., and PITTMAN , J., agree.
       Leah Lanford, Arkansas Public Defender Commission, for appellant.
       No response.

                                                3